Fogler, J.
This is an action on the case in which the plaintiff claims to recover damages of the defendant corporation for an alleged obstruction of an ancient water-course, known as Barron Brook, said alleged obstruction being the construction and maintenance of a culvert insufficient in size and condition to cany off the water of said brook. In 1848, and before the construction of said railroad, the county commissioners of Androscoggin county, on petition of said railroad company, in order to facilitate the crossing of said county l-oad by said railroad, authorized said railroad company to alter the course of said county road at its expense and according to certain conditions prescribed by the county commissioners. There was evidence tending to prove that the Androscoggin and Kennebec Railroad Company built the county road on the new location and constructed the culvert in question diagonally across the county road within the limits of the railroad location to give passage to the waters of the brook; and that after its construction the culvert was maintained, inspected and kept clear by the railroad company. There was no evidence that the town or city of Auburn ever maintained or repaired the culvert except on one occasion when it repaired its outlet at the request of the railroad officials and the expense of such repairs was paid by the railroad company. At the time when the location of the county road was changed by authority of the county commissioners, the railroad company put in abutments for an over-head bridge in accordance with the requirements of the county commissioners, and in 1888 the company widened the passage way under its track and built new abutments on both sides for its over-head bridge, the wing wall of one of said abutments projecting out over the culvert for a few feet but not resting upon- the culvert which was some seventeen feet below the surface of the street, the abutment being only about six feet below said surface. The surface of the county road had been taken care of by the city officials, a sewer had been built in it by the city, water pipes had been laid in it by the Auburn *64Aqueduct Company, the title to which has since passed to the city, and a street railway track has been laid through it. There was no evidence of any proceedings in relation to said crossing or the respective rights and liabilities of the railroad company and the city in relation thereto except the order of the county commissioners above referred to. The defendant corporation succeeded to the rights and duties of the Androscoggin and Kennebec Railroad by virtue of Chapter 651 of the Special Laws of 1856.
Upon the question of whose duty it was to maintain said culvert of sufficient size, and in suitable condition, the presiding justice instructed the j ury as follows:
“It appears that the Androscoggin & Kennebec Railroad Company located its road across what is now known as Turner Street, and upon their petition had Turner Street changed to its present location, and that the railroad under the direction of the county commissioners in making the change built Turner Street and built the culvert complained of. Subsequently under authority from the legislature that railroad and others were consolidated in what is known as the Maine Central Railroad Company, and by the act of consolidation the Maine Central Railroad assumed all the privileges and franchises and was subjected to all the burdens and liabilities of the original corporations which were consolidated in it.
“And it appears that since the consolidation, the Maine Central Railroad Company have occupied the railroad across Turner Street and over its original location and still continue to do so, and for the purposes of this case I instruct you that the Maine Central Railroad Company is charged with the duty of maintaining a suitable culvert at that place. If the culvert existing there at the time of the consolidation was in fact insufficient and unsuitable for the place and for the purposes for which it was designed, the railroad company would be liable to the same extent as if it had been originally built by them, and you will apply the principles of law which I shall give you in regard to the duty of this defendant corporation, the Maine Central Railroad Company, as to culverts, in the same manner in which you would if they had been the original road that built and located the culvert at that place.”
*65The jury returned a verdict for the plaintiff and the defendant excepts to the foregoing instructions.
By its Act of incorporation, Chapter 270, Special Laws of 1845, the Androscoggin and Kennebec Railroad Company was authorized and empowered to locate and construct its railroad between the termini therein named “ with all suitable bridges, tunnels, viaducts, culverts, drains and all other necessary appendages.” By virtue of such authority it constructed the culvert in question and maintained it until by proceedings under Chapter 651, Special Laws of 1856, the defendant corporation succeeded to the rights and duties of the Androscoggin and Kennebec Railroad Company. By the last named act the defendant corporation acquired all the powers, privileges and immunities then possessed by, and was subject to all the legal obligations then resting upon said former corporation. Since it so succeeded the Androscoggin and Kennebec Railroad Company, the Maine Central Company has maintained and operated its tracks over its original location where the culvert was constructed, and we can have no doubt that it is liable for the defective construction and condition of this culvert to the same extent that the Androscoggin and Kennebec Railroad Company would have been had it continued in the possession and management of its road, and the instructions of the presiding justice in this respect were correctly given.
The further instruction of the presiding justice to which exceptions are taken, to the effect that the defendant corporation is charged with the duty of maintaining the culvert is also correct. It is well settled that a railroad corporation which obstructs a watercourse for its purposes must provide and maintain suitable culverts or other means for the uninterrupted flow of the water; and if it neglects so to do it is liable to a party injured in an action for damages. Rowe v. Granite Bridge Corp., 21 Pick. 348; Proprs. of Locks and Canals v. Nashua & Lowell R. R., 10 Cush. 388; March v. Portsmouth & Concord R. R., 19 N. H. 372; Brown v. Cayuga & Sus. R. R. Co., 12 N. Y. 492; Lander v. Bath, 85 Maine, 141.
The case of Lander v. Bath is decisive of the case at bar. *66There as here, the culvert was built and maintained by the railroad company and the city had in no way meddled therewith. The. action, like that at bar, was grounded upon the unlawful obstruction of an ancient water course. In both cases all acts that contributed to the conditions of things were the acts of the railroad companies. In deciding in Lander v. Bath, that the defendant city was .not liable for the defective condition of the culvert, the court held by necessary implication that the railroad company was liable.

Exceptions overruled.